Citation Nr: 0215869	
Decision Date: 11/06/02    Archive Date: 11/14/02

DOCKET NO.  99-10 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a schizoaffective 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel








INTRODUCTION

The veteran had active duty from May 1969 to August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision by the 
Houston, Texas Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO denied entitlement to service 
connection for a schizoaffective disorder.  

In August 2000 and January 2002 the Board remanded the case 
to the RO for further development and adjudicative action.  

In July 2002 the RO most recently affirmed the determination 
previously entered.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  All reasonable development necessary for the disposition 
of the instant case has been completed.

2.  The probative, competent evidence of record shows that 
schizoaffective disorder cannot satisfactorily be dissociated 
from active service.  


CONCLUSION OF LAW

A schizoaffective disorder was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1132, 
1153, 5107 (West 1991 & Supp. 2002);  38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reveal that the veteran was 
clinically evaluated as normal for psychiatric purposes upon 
service enlistment in April 1969.  In November 1969, after 
six months of service, the veteran underwent routine 
psychiatric consultation because he had taken nine days of 
unauthorized absence; for which disciplinary action was 
pending.  A mental status examination was performed, and 
there was no clinical evidence of delusions, hallucinations, 
impaired reality testing, thought disorder, obsessions, 
compulsions or phobias.  He was oriented to time, place and 
person.  He told the examiner that he had been using drugs 
for two years before entering the service.  

The diagnosis was schizoid personality with antisocial 
features, chronic, severe, existed prior to entrance, 
manifested by a history of difficulty with authority figures, 
fire-setting, drug abuse and poor work history.  Also 
included in the evaluation diagnosis, was that the veteran 
had external precipitating stress, minimal; routine 
(military) service; premorbid personality and predisposition, 
moderate; moderate psychiatric impairment; and that he was 
unsuitable for further military service.  

In the conclusions and recommendations section, the examiner, 
who was the Chief of the psychiatry department, stated:

It is the opinion of this examiner that this individual 
suffers from an inherent, pre-existing personality 
defect which has not been aggravated by the service and 
which does not require and will not benefit from 
psychiatric hospitalization.  This individual is not 
suffering from a psychosis or other mental disorder of 
such magnitude as to require processing under medical 
procedures.  This individual does not appear to be 
feigning illness to obtain early separation.  There was 
no insight or background information discovered during 
the interview that does not appear in the body of this 
report.  There were no readily observable or related 
abnormal physical conditions....He has the ability to 
distinguish between right and wrong and adhere to the 
right.  Furthermore, investigation...should be performed 
to ascertain grounds for drug abuse.  If it is the 
opinion of his Commanding Officer that this individual 
is not functioning at an acceptable level, or if 
...investigation reveals evidence of drug abuse, he should 
be processed by his local command for administrative 
discharge by reason of unsuitability without recourse to 
further psychiatric evaluation, hospitalization or 
medical boards....It is anticipated that this individual 
will have further difficulty in adjusting to the 
(military) despite appropriate counseling or discipline.  

While still in service, on June 3, 1970, the veteran was 
brought in, after being detained for several hours, for 
evaluation of drug abuse.  Examination revealed that he was 
oriented to time, place and person.  The impression was 
history of drug abuse, and that the examiner could not rule 
out, but could not prove that the veteran was presently under 
the influence of drugs.  It was noted that he was exhausted.  
It was recommended that he had no duty for 24 hours.  

A few days later on June 10, 1970, the veteran was 
hospitalized for five days.  He was admitted in a state of 
acute psychosis secondary to ingestion of d-Lysergic Acid 
diethylamide (LSD).  It was noted that the veteran was 
awaiting administrative separation on the basis of 
"unsuitability."  At the time of admission, he was actively 
hallucinating, and physical examination revealed a psychotic 
thought process.  The discharge diagnosis was acute psychosis 
secondary to d-Lysergic Acid diethylamide ingestion, acute 
and chronic drug use and abuse, and schizoid personality.  

Upon separation examination in July 1970, the veteran was 
clinically evaluated as normal for psychiatric purposes.  

Service records show that the veteran's original character of 
discharge of service was for "under conditions other than 
honorable."  It was later changed to "under honorable 
conditions," and the corrected separation documents are of 
record.




Within a year following service separation, from January 1971 
to May 1971, the veteran was hospitalized at a private 
facility.  His chief complaint was of a "nervous 
condition."  Upon admission, he provided a history of drug 
use in service.  Mental status examination revealed that he 
was tense, agitated, and quite distracted by things that he 
was hearing.  A history provided by his father to the 
examiners included that he appeared to see and talk to people 
who were not actually there.  The examiner determined, from 
his history and by talking to his father, and by reviewing 
the clinic chart, that the veteran was a paranoid 
schizophrenic and that some of his problems may possibly have 
been related to ingestion of hallucinogenic drugs.  

The veteran's hospital course included medication and 
counseling.  A March 1971 discharge was tentatively planned, 
but retracted after the veteran went into a premorbid state 
with anxiety, delusional systems, and visual hallucinations.  
Upon hospital discharge in June 1971, the final diagnosis was 
acute paranoid schizophrenia.  

In July 1995, the veteran's private physician, Dr. RO 
(initials) indicated that he had treated him for a bipolar 
disorder from 1977 until 1991.  He stopped coming for 
appointments in 1991.  Dr. RO saw the veteran again in 
February 1995, and the veteran reported that he had been 
treated privately elsewhere for the past 4 years, and that he 
was on medication.  

In pertinent part, VA medical records also reveal that the 
veteran was hospitalized at VA from December 1986 to February 
1987 for schizophrenia, paranoid type, and in November 1991 
for schizophrenia with paranoid features.  VA outpatient and 
private treatment records show the veteran's continuous 
treatment for his psychiatric disorder(s).  


In December 1997, the veteran underwent VA examination for 
mental disorders.  The physician who conducted the 
examination reviewed the claims folder and noted that all 
records associated with his current treatment were not 
available review.  

The physician responded to the RO's inquiry regarding the 
veteran's diagnosis and cause of his mental disorder by 
stating that: 

It is my opinion that the veteran's diagnosis is 
schizoaffective disorder.  Over the years, he has 
exhibited both symptoms of bipolar manic disorder and 
paranoid schizophrenia.  In view of our partial history, 
probably the most appropriate diagnosis for his is 
schizoaffective disorder.  He is being reasonably 
controlled at the current time on a combination of 
antipsychotic medications, and mood stabilizing 
medications.  The second question is what is the cause 
of the veteran's mental disorder.  At this point in 
time, there does not appear to be any acute stress that 
is the cause of the veteran's mental disorder.  In all 
likelihood, this is a constitutional disorder that would 
have occurred in this veteran at the same age, no matter 
what circumstances he was in.  It is most likely that he 
was using drugs during his early adulthood and 
adolescence to mask his psychiatric symptoms.  They are 
not likely to have been the cause of a psychotic illness 
that has been persistent for nearly 30  years.  

In February 1998, the veteran was denied vocational 
rehabilitation services because, based on psychological 
evaluation, he was actively hearing voices and was not stable 
enough to participate in vocational rehabilitation.  

Lay statements reveal that in November 2000, the veteran's 
mother, and a former comrade, submitted statements on the 
veteran's behalf.  

In August 2000, the Board remanded the claim for further 
development.


In April 2001, the veteran's treating VA physician indicated 
that he had been treated at VA for several years; that he had 
a history of schizoaffective disorder, and that due to the 
severity of his mental illness, he was unable to maintain 
gainful employment.  

In January 2002, the Board remanded the claim for a second 
time, and requested that the RO develop the record further by 
obtaining all indicated medical records for the veteran's 
private and VA treatment, and that he undergo another VA 
examination.  

Many private treatment records were obtained for the record, 
including duplicate records showing that the veteran had been 
hospitalized in January 1971 for acute paranoid 
schizophrenia.  The private treatment records, and VA medical 
records, not specifically mentioned above, but obtained for 
the record, show treatment of the veteran for psychiatric 
related problems during the 1970's, 1980's, 1990's and to 
date.  

In June 2002, the veteran underwent VA examination, and the 
claims folder was reviewed.  The veteran's familial, pre-
service, and military history were noted in detail, as was 
his current situation.  The examiner noted that his treatment 
records reflected symptoms including delusions, auditory and 
visual hallucinations, gross confusion, incoherence, 
hyperactivity, restlessness and agitation, inappropriate 
laughter/affect, loose associations, odd behavior, ideas of 
reference, poor judgment/reasoning with lack of insight, and 
disorganized associations (to the point of word salad at 
times).  

Mental status examination revealed that the veteran was 
pleasant, somewhat unkempt, casually dressed, and that he 
ambulated without assistance.  He was generally cooperative 
with the examination.  His speech was fluent at a somewhat 
faster than normal rate with a normal rhythm.  His mood was 
sad, and his affect ranged between silly and flat.  Lability 
of mood was observed.  His thought process was notable for 
circumstantial, loose and tangential associations and the 
illogical (e.g., blaming psychiatrists for his lack of a 
life).  


He also displayed confusion about his symptoms and history 
and frequently could not answer questions directly.  At the 
time of the interview, he was without any specific ideas, 
intentions, or plans of harming himself or others.  The 
diagnosis was Axis I schizoaffective disorder, tobacco 
dependence; Axis II schizotypal personality disorder; Axis 
IV, part time, somewhat menial employment, and social 
isolation; and Axis V, current global assessment of 
functioning score of 35.  

The examiner stated that he had given the veteran a GAF score 
of 35 because his history clearly documented sustained and 
serious impairment in several areas (work, relationships, 
thinking and mood).  The examiner stated that the veteran's 
problems had also had a devastating impact on his family and 
interpersonal relationships, self-esteem, financial standing, 
and, to some extent, his health.  

Regarding the questions referred to him by the RO, the 
examiner stated that the veteran had a mental disorder, and 
that "similar to the VA examiner in December 1997," it was 
this examiner's opinion that what had been alternately 
diagnosed as schizophrenia and bipolar affective disorder in 
the past, was best diagnosed as schizoaffective disorder with 
schizotypal personality disorder.  The examiner noted that 
the Axis I diagnosis was currently somewhat controlled by 
medications, but that the veteran remained significantly 
impaired.  The examiner stated that:

And similarly, this examiner believes that it is 
doubtful that the symptoms of the last 30 years are 
entirely due to the ingestion of drugs (which he may 
not, in fact, have been ingesting during his service 
time according to his most recent report).  However, 
since in all likelihood schizoaffective disorder has 
multiple causes (genetic, neuro-biological and 
psychosocial factors), in this examiner's opinion, it is 
as likely as not that the stress of military service 
aggravated a pre-existing or constitutionally based 
disorder.  The veteran was obviously far more impaired 
after his time in the service than before.  




Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2002);  
38 C.F.R. § 3.303 (2001).  

Service connection may be granted for disease that is 
diagnosed after discharge from military service when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001); see Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

If not shown in service, service connection may be granted 
for a psychosis if shown disabling to a compensable degree 
during the first post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 
3.309 (2001).

When there is a chronic disease shown as such in service or 
within a presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to independent causes.  38 C.F.R. § 3.303(b) 
(2001).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.


In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

The veteran will be considered to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that the injury 
or disease existed prior thereto.  38 U.S.C.A. § 1132 (West 
1991); 38 C.F.R. § 3.304 (2001).

Congenital or developmental defects as such as not diseases 
or injuries within the meaning of applicable legislation.  
38 C.F.R. § 3.303(c), 4.9 (2001).

Generally, a preexisting injury or disease will be considered 
to have been aggravated by active service, where there is an 
increase in disability during such service.  Unless there is 
a specific finding that the increase in disability is due to 
the natural progress of the disease; however, aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. 
§ 1153 (West 1991); 38 C.F.R. § 3.306 (2001).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107 (West 1991 and 
Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 C.F.R. § 3.102 (as amended by 66 Fed. Reg. 45,620 (Aug. 
29, 2001)).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

Preliminary Matter: Duty to Assist

Initially, the Board notes that there has been a change in 
the law during the pendency of this appeal with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA), which 
provides that on receipt of a complete or substantially 
complete application, the Secretary shall notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  38 U.S.C. § 5103 (West Supp. 2002).  The VCAA 
also requires the Secretary to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim for benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C. § 5103A (West Supp. 
2002).

In this case, VA has satisfied its duties to the veteran, 
under both the former law and the new VCAA.  A review of the 
record indicates that VA has conducted appropriate 
evidentiary development in this case.  The RO has obtained 
all clinical records identified by the veteran, including VA 
treatment records.  There is no indication of outstanding 
records which the RO has not yet requested.  In addition, the 
veteran has been afforded a VA medical examination in 
connection with his claim.

The Board further notes that the veteran was informed, via 
decisions of the RO, two Board remands, and Statements of the 
Case, of the evidence of record and the nature of the 
evidence needed to substantiate his claim.  In this regard, 
in July 2001, and May 2002, the RO contacted the veteran and 
notified him of the evidence needed to establish entitlement 
to the benefit sought, and what the RO would obtain, as well 
as what evidence was needed from the veteran and what he 
could do to help with his claim.  No further assistance in 
this regard appears to be warranted.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

Additionally, the veteran has been notified of the provisions 
of the new VCCA both by the Board in a prior remand and in 
prior correspondence by the RO.  The RO has considered the 
veteran's claim under the new law.

As VA has fulfilled the duty to assist, and as the change in 
law has no additional material effect on adjudication of this 
claim, the Board finds that it can consider the merits of 
this appeal without prejudice to the veteran.  Bernard v 
Brown, 4 Vet. App. 384 (1993).  In any event, any 
deficiencies in the duties to notify and to assist the 
veteran in the development of his claim constitute harmless 
error or are otherwise inconsequential as the Board has 
granted the claimant's appeal as discussed further below.


Service Connection

The Board has reviewed the evidence of record and determines 
that reasonable doubt should be resolved in the veteran's 
favor in granting this claim for service connection.  When, 
after consideration of all evidence and material of record in 
a case, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
of resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303.  




The Board notes that it is aware that the RO, since the 
original denial in January 1998, has continued disallowance 
of this claim, in part, because the veteran appeared to have 
a drug usage or addiction problem in service, and following 
service separation.  Earlier, in January 1995, the RO even 
notified the veteran that his claim for service connection 
for a mental illness was being denied because of drug abuse.  

That being stated, the Board points out that the elements for 
service connection have been met in this instance, and that 
service connection should therefore be granted based upon the 
laws of service connection, and not on the regulations and 
law regarding drug abuse and willful misconduct.  The crux of 
the matter in this case is that there is conflicting 
evidence.  Basically, the evidence of record shows varying 
possibilities, and different opinions about, the origin of 
the veteran's current mental disability.  

In reviewing the evidence, the Board is aware that, in 
service, the examining psychiatrist opined that the veteran 
did not have a mental disorder or psychosis, and that when he 
was privately hospitalized in January 1971, the examiner 
noted that the veteran's hallucinations could have been 
related to drug usage.  These are the negative factors 
weighing against the claim.  The evidence in support of the 
claim is seen in the VA examination report of December 1997, 
wherein the physician indicated that the veteran may have had 
a constitutional disorder, masked by drug usage in his 
adolescence and early adulthood, and that the drug use was 
not the cause of his psychotic illness.  

Then, in June 2002, at the Board and RO's inquiry, the VA 
examiner specifically opined that the veteran's symptoms for 
the past 30 years were not entirely due to the ingestion of 
drugs, and, more importantly, that it was as likely as not 
that the stress of military service aggravated a preexisting 
or constitutionally based disorder.  

These two opinions, coupled with the remaining medical 
evidence of record, including the veteran's hospitalization 
within one year of service separation for acute paranoid 
schizophrenia, puts the evidence of record in relative 
equipoise.  That is, the evidence of record is not totally 
determinative as to whether a chronic acquired psychiatric 
disorder for VA compensation purposes originated coincident 
with active service, preexisted service and was aggravated 
thereby, or was presumptive in nature and disabling to a 
compensable degree during the first post service year.  

Nonetheless, there is competent medical opinion relating the 
veteran's current chronic acquired psychiatric disorder 
diagnosed as a schizoaffective disorder to his period of 
service.  The Board finds that however the evidence is 
weighed and/or evaluated, the fact remains that a 
schizoaffective disorder cannot satisfactorily be dissociated 
from active service with application of the pertinent 
governing criteria.  It is the decision of the Board that the 
evidentiary record supports a grant of entitlement to service 
connection for schizoaffective disorder.  


ORDER

Entitlement to service connection for schizoaffective 
disorder is granted.


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

